Citation Nr: 1525799	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  12-17 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to an initial compensable disability rating for bilateral pleural calcifications, with bilateral diaphragmatic calcifications.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from May 1953 to February 1956.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2014).

The issue of entitlement to an initial compensable disability rating for bilateral pleural calcifications, with bilateral diaphragmatic calcifications, is addressed in the Remand portion of the decision below.


FINDING OF FACT

In a March 2015 rating decision, the Appeals Management Center granted the issue on appeal of entitlement to service connection for headaches; therefore, there remains no case or controversy with respect to this issue before the Board.


CONCLUSION OF LAW

There is no disputed question of law or fact as to whether service connection is warranted for headaches, and the appeal is dismissed.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.101 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, the Board has jurisdiction where there is a question of law or fact on appeal to the Secretary of VA.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101(d).  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of law or fact in the determination being appealed.

As noted above, the Veteran's claim of entitlement to service connection for headaches was granted in a March 2015 rating decision, and there are no remaining allegations of error of law or fact for appellate consideration on these issues.  Accordingly, the Board lacks jurisdiction and this appeal will be dismissed.


ORDER

The appeal of the issue of entitlement to service connection for headaches is dismissed.


REMAND

The Veteran's claim for entitlement to an initial compensable disability rating for bilateral pleural calcifications with bilateral diaphragmatic calcifications was last remanded in July 2014 to provide the Veteran with a VA pulmonary examination.  The Veteran's respiratory disability is rated under 38 C.F.R. § 4.97, Diagnostic Codes 6699-6604 (2014).  When an unlisted residual condition is encountered, which requires an analogous rating, the first two digits of the diagnostic code present that part of the rating schedule most closely identifying the bodily part or system involved, with a "99" assigned as the last two digits representing all unlisted conditions.  38 C.F.R. § 4.27 (2014).  Accordingly, the hyphenated code indicates that the Veteran's respiratory disability is evaluated by analogy as chronic obstructive pulmonary disease (COPD) based on the criteria found under Diagnostic Code 6604 for COPD.

Disabilities under Diagnostic Code 6604 are evaluated under the General Rating Formula for Diseases of the Trachea and Bronchi and require application of the results of a pulmonary function test (PFT).  See 38 C.F.R. §§ 4.96, 4.97, Diagnostic Code 6604 (2014).  Diseases of the trachea and bronchi are also evaluated on additional criteria as outlined in the regulations.  See 38 C.F.R. § 4.97, Diagnostic Code 6604.  The rating criteria for Diagnostic Code 6604 are written in the disjunctive, meaning only one condition under the rating criteria must be met to be afforded a specific disability rating.  See Johnson v. Brown, 7 Vet. App. 95 (1994) (finding only one disjunctive "or" requirement must be met in order for an increased rating to be assigned); cf. Melson v. Derwinski, 1 Vet. App. 334 (1991) (finding use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met).

As the results of the October 2014 VA examination do not address all the possible criteria under each specific disability rating for Diagnostic Code 6604, an additional remand is required to assess all the Veteran's symptoms associated with his respiratory disability to see if he qualifies for a compensable rating under criteria other than that elicited from the PFTs.  Therefore, the Board finds the case must be remanded for a new VA examination to include a discussion of the presence or absence of all criteria listed under Diagnostic Code 6604.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded the appropriate VA examination to determine the current severity of his service-connected respiratory disability.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies must be accomplished to include imagining studies and pulmonary function tests (PFTs).

The PFTs must report the results of pre- and post-bronchodilator studies and the Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) test, the Forced Expiratory Volume in one second (FEV-1) and the Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) ratio.

If the examiner determines that the post-bronchodilator study should not be done, he or she must explain why.  If the examiner does not report the results of the DLCO (SB) test, he or she must explain why the test would not be useful or valid in this particular case.

The examiner must state:

(a)  the Veteran's maximum exercise capacity oxygen consumption as measured in ml/kg/min, and whether there is cardiac or respiratory limitation;

(b)  whether the Veteran has cor pulmonale (right heart failure);

(c)  whether the Veteran has right ventricular hypertrophy;

(d)  whether the Veteran has pulmonary hypertension (shown by Echo or cardiac catheterization);

(e)  whether the Veteran has or has had episode(s) of acute respiratory failure; and

(f)  whether the Veteran requires outpatient oxygen therapy.

In evaluating whether the Veteran has right ventricular hypertrophy, the VA examiner must interpret the referenced July 2013 x-rays and must also perform new imagining studies.

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

5.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 




______________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


